DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-6, 9, 11-14, and 17 are pending in this Office Action.
	Claims 1, 11, 12, and 14 are amended.
	Claims 7, 8, 10, 15, and 16 are canceled.
Response to Arguments – Prior Art Rejections
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. The reasons are set forth below.
	Regarding claim 1, the Applicant argues that the prior art of record does not teach the amended features because Ren only teaches providing an internal view of the eye and an overlay of a magnified area of interest that is internal to the eye instead of providing the simultaneous display of both the internal and external views of the eye.  However, the Examiner respectfully disagrees with the Applicant.  The combination of Kawakami, Taylor, and Ren teaches the cited features.  Kawakami and Taylor teach obtaining and presenting images of external and internal views of the eye while Ren is simply used to show that the images may be presented simultaneously to the user.  Ren may not specifically teach the simultaneous display of both external and internal views of the eyes.  However, the method taught in Ren of providing simultaneous views of an eye may be applied to the teachings of Kawakami and Taylor in order to teach the simultaneous display of both the external and internal views of the eye.  The combination is reasonable and would have been obvious to a person of ordinary skill in the art because it would .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 9, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2017/0181625), in view of Taylor et al. (US 2012/0130258), in further view of Clancy US (US 2015/0342580), and in further view of Ren et al. (US 2016/0183779).
	Regarding claim 1, Kawakami discloses an auxiliary surgical field visualization system (Paragraphs 41 illustrate an imaging photographing apparatus for inspecting an eye) comprising:
	an auxiliary surgical field camera, configured for acquiring an image of a field of view of a secondary surgical field, wherein the secondary surgical field comprises the exterior of a patient's 
	Kawakami fails to disclose a primary surgical field camera configured for acquiring an image of a field of view of a primary surgical field comprising an internal view of a patient's eye undergoing vitreoretinal surgery, a signal comprising the image of the field of view of the primary surgical field, and displaying the image of the field of view of the primary surgical field; wherein the secondary surgical field comprises a patient's eye undergoing vitreoretinal surgery; wherein the auxiliary vitreoretinal surgery visualization system allows visualization on a display of one or more surgical components in the secondary surgical field selected from a trocar cannula, an infusion line, a needle holder, an indentor, a muscle hook, an instrument tip prior to insertion trough a trocar cannula, a flexible iris retractor, a direct or indirect contact lens, and a needle and suture; and a display in further electronic communication with the primary surgical field camera, wherein the display is further configured to: receive a first signal comprising the image of the field of view of the primary surgical field and displaying the image of the field of view of the primary surgical field, and simultaneously display the image of the field of view of the primary surgical field and the secondary surgical field.
	Taylor discloses a primary surgical field camera configured for acquiring an image of a field of view of a primary surgical field comprising an internal view of a patient's eye undergoing vitreoretinal surgery, a signal comprising the image of the field of view of the primary surgical field, and displaying the image of the field of view of the primary surgical field (Figure 2 and undergoing vitreoretinal surgery (Figure 2 and paragraphs 27 and 37-43 illustrate an imaging system for use during vitreoretinal surgery).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Taylor to Kawakami to disclose a primary surgical field camera configured for acquiring an image of a field of view of a primary surgical field comprising an internal view of a patient's eye undergoing vitreoretinal surgery, a signal comprising the image of the field of view of the primary surgical field, and displaying the image of the field of view of the primary surgical field; and wherein the secondary surgical field comprises a patient's eye undergoing vitreoretinal surgery because it would have been common to use imaging system for imaging eyes during vitreoretinal surgery.
	Kawakami as modified by Taylor fails to disclose wherein the auxiliary vitreoretinal surgery visualization system allows visualization on a display of one or more surgical components in the secondary surgical field selected from a trocar cannula, an infusion line, a needle holder, an indentor, a muscle hook, an instrument tip prior to insertion trough a trocar cannula, a flexible iris retractor, a direct or indirect contact lens, and a needle and suture; and a display in further electronic communication with the primary surgical field camera, wherein the display is further configured to: receive a first signal comprising the image of the field of view of the primary surgical field and displaying the image of the field of view of the primary surgical field, and simultaneously display the image of the field of view of the primary surgical field and the secondary surgical field.
one or more surgical components in the secondary surgical field selected from a trocar cannula, an infusion line, a needle holder, an indentor, a muscle hook, an instrument tip prior to insertion trough a trocar cannula, a flexible iris retractor, a direct or indirect contact lens, and a needle and suture (Figure 2A and paragraph 21 illustrate the use of a tubular cannula 204).
	It would have been obvious before the effective filing date of the claimed invention to modify Kawakami in view of Taylor to include wherein the auxiliary vitreoretinal surgery visualization system allows visualization on a display of one or more surgical components in the secondary surgical field selected from a trocar cannula, an infusion line, a needle holder, an indentor, a muscle hook, an instrument tip prior to insertion trough a trocar cannula, a flexible iris retractor, a direct or indirect contact lens, and a needle and suture as disclosed in Clancy because it would have been common to use a tubular cannula during eye surgery procedures.
	Kawakami as modified by Taylor and Clancy fails to disclose a display in further electronic communication with the primary surgical field camera, wherein the display is further configured to: receive a first signal comprising the image of the field of view of the primary surgical field and displaying the image of the field of view of the primary surgical field, and simultaneously display the image of the field of view of the primary surgical field and the secondary surgical field.
	Ren discloses a display in further electronic communication with the primary surgical field camera, wherein the display is further configured to: receive a first signal comprising the image of the field of view of the primary surgical field and displaying the image of the field of view of the primary surgical field, and simultaneously display the image of the field of view of the primary surgical field and the secondary surgical field (Figures 2, 3, and 6a-10b and paragraphs 39 and 40 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Ren to Kawakami in view of Taylor and Clancy to disclose a display in further electronic communication with the primary surgical field camera, wherein the display is further configured to: receive a first signal comprising the image of the field of view of the primary surgical field and displaying the image of the field of view of the primary surgical field, and simultaneously display the image of the field of view of the primary surgical field and the secondary surgical field because it would have been common to provide the simultaneous display of multiple viewing perspectives, wherein it would have been considered a design choice for how to present the multiple viewing perspectives and which viewing perspectives to present to the user.
	Regarding claim 2, Kawakami as modified by Taylor, Clancy, and Ren discloses wherein the eye is illuminated using endoillumination (Taylor: Paragraph 49 illustrates light using endoillumination).
	Regarding claim 4, Kawakami as modified by Taylor, Clancy, and Ren discloses wherein the auxiliary surgical field camera is an infra-red camera, a low-light camera, or a night vision camera (Taylor: Paragraphs 40 and 41 illustrate using imaging for infrared light).
	Regarding claim 6, Kawakami as modified by Taylor, Clancy, and Ren discloses wherein the image is a real-time image (Kawakami: Paragraph 56 illustrates capturing video images of the eye) (Taylor: Paragraphs 31 and 39 illustrate capturing video images of the eye).
	Regarding claim 9, Kawakami as modified by Taylor, Clancy, and Ren discloses wherein the display is a standard definition (SD) display, a high definition (HD) display, a cathode ray tube (CRT) display, a projection screen display, a liquid crystal display (LCD), an organic light emitting or a 3-dimensional (3D) display (Kawakami: Paragraphs 66 and 77 illustrate the use of a PC with a display 118) (Taylor: Figure 2 and paragraph 50 illustrate the use of a high-resolution 3D video feed).
	Regarding claim 11, Kawakami as modified by Taylor, Clancy, and Ren discloses the auxiliary surgical field visualization system further comprising: a processor; and a non-transitory computer-readable medium accessible by the processor (Kawakami: Paragraphs 25, 59, and 65 illustrates the use of a memory and a controller 116 or other suitable processing device), wherein the non-transitory computer readable medium contains instructions executable by the processor for:
	receiving, from the auxiliary surgical field camera, the additional signal comprising the image of the field of view of the secondary surgical field, and upon receiving the additional signal, sending the additional signal to the display (Kawakami: Paragraphs 56 and 59 illustrate capturing video images of the eye and providing the captured image to a display 118).
	Regarding claim 12, Kawakami as modified by Taylor, Clancy, and Ren discloses wherein the non-transitory computer-readable medium further comprises instructions executable by the processor for: receiving, from the primary surgical field camera configured for acquiring the image of a field of view of the primary surgical field comprising the internal view of a patient’s eye undergoing vitreoretinal surgery, the first signal comprising the image of the field of view of the primary surgical field, and upon receiving the first signal, sending the first signal to the display (Kawakami: Paragraphs 56 and 59 illustrate capturing video images of the eye and providing the captured image to a display 118) (Taylor: Figure 2 and paragraphs 27, 28, and 37-43 illustrate an imaging system for use during vitreoretinal surgery, capturing video images of light-sensitive tissue 201 in the eye).
Regarding claim 13, Kawakami as modified by Taylor, Clancy, and Ren discloses wherein the auxiliary surgical field visualization system allows visualization on a display of one or more secondary surgical manipulations, wherein the secondary surgical manipulations are directed to a site on or adjacent to the exterior surface of the eye (Taylor: Figure 2 and paragraphs 27, 28, and 37-43 illustrate an imaging system for use during vitreoretinal surgery, capturing video images of light-sensitive tissue 201 in the eye).
	Regarding claim 14, Kawakami as modified by Taylor, Clancy, and Ren fails to disclose wherein the secondary surgical manipulations comprise one or more manipulations selected from inserting an instrument into the eye through a trocar cannula, suturing an exterior surface of the eye, placing a trocar cannula, removing a trocar cannula, inspecting a function of a surgical component, retrieving a foreign body, placing indentors or muscle hooks, using cryo-probes, placing scleral buckles and encircling bands, and placing a direct or an indirect contact lens (Ren: Paragraph 26 illustrates the device for use during surgical procedures, wherein a trocar may be used).
	Regarding claim 17, Kawakami as modified by Taylor, Clancy, and Ren discloses wherein the display is viewable by a plurality of individuals (Kawakami: Paragraphs 66 and 77 illustrate the use of a PC with a display 118, and thus, would be viewable by multiple people) (Taylor: Figure 2 and paragraph 50 illustrate the use of a high-resolution 3D video feed, and thus, would be viewable by multiple people).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2017/0181625), in view of Taylor et al. (US 2012/0130258), in further view of Clancy US (US 2015/0342580), in further view of Ren et al. (US 2016/0183779), and in further view of Barrau et al. (US 2018/0271360).
Regarding claim 3, Kawakami as modified by Taylor, Clancy, and Ren fails to disclose wherein the secondary surgical field has a light intensity of less than 2000 lux.
	Barrau discloses wherein the secondary surgical field has a light intensity of less than 2000 lux (Paragraph 80 illustrates the use of a light intensity that may include 2000 lux).
	It would have been obvious before the effective filing date of the claimed invention to modify Kawakami in view of Taylor, Clancy, and Ren to include wherein the secondary surgical field has a light intensity of less than 2000 lux as disclosed in Barrau because it would have provided predictable results to provide at least some intensity of illumination for capturing the image of the desired object, such as the external area of an eye.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2017/0181625), in view of Taylor et al. (US 2012/0130258), in further view of Clancy US (US 2015/0342580), in further view of Ren et al. (US 2016/0183779), and in further view of Panasyuk et al. (US 2006/0247514).
	Regarding claim 5, Kawakami as modified by Taylor, Clancy, and Ren fails to disclose wherein the area of the field of view of the secondary surgical field is between about 1 cm2 and 36 cm2.
	Panasyuk discloses wherein the area of the field of view of the secondary surgical field is between about 1 cm2 and 36 cm2 (Figure 4 and paragraph 24 illustrate a surgical field of view of 4 cm by 6 cm, and thus, 24 cm2).
	It would have been obvious before the effective filing date of the claimed invention to modify Kawakami in view of Taylor, Clancy, and Ren to include wherein the area of the field of view of the secondary surgical field is between about 1 cm2 and 36 cm2 as disclosed in Panasyuk .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER GEE/
Primary Examiner, Art Unit 2425